102 F.3d 204
20 Employee Benefits Cas. 2064
Robert B. SPRAGUE, et al., Plaintiffs-Appellees/Cross-Appellants,v.GENERAL MOTORS CORPORATION, Defendant-Appellant/Cross-Appellee.
Nos. 94-1896 to 94-1898, 94-1937.
United States Court of Appeals,Sixth Circuit.
Nov. 7, 1996.

Prior report:  92 F.3d 1425.
Before:  MARTIN, Chief Judge;  MERRITT, KENNEDY, NELSON, RYAN, BOGGS, NORRIS, SUHRHEINRICH, SILER, BATCHELDER, DAUGHTREY, MOORE and COLE, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of these cases en banc.  Sixth Circuit Rule 14 provides as follows:


2
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal.


3
Accordingly, it is ORDERED, that the previous decision and judgment of this court are vacated, the mandate is stayed and the case is restored to the docket as a pending appeal.


4
It is further ORDERED that the appellees/cross-appellants file a supplemental brief not later than Friday, December 20, 1996, and the appellant/cross-appellee file a supplemental brief not later than Monday, February 10, 1997.  Reargument will be scheduled for Wednesday, April 23, 1997.